Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1. Claims 1-4 are rejected under 35 U.S.C. 103 as being patentable over Kim (US 20130089232) in view of Min (US 20180295451). 

As to Claim 1, Kim teaches a voice coil plate (multilayered voice coil structure, Figures 5-9, abstract) comprising: a base substrate (PCB stack e.g. PCB 1-3); and a voice coil formed on one surface of the base substrate, wherein the voice coil comprises a first pattern part (Plurality of Pt1) arranged along a first direction (Horizontally along PCB1,  a second pattern part arranged along a second direction different from the first direction(vertical arrangement of Pt1, Pt2 , Pt3, See the green vertical arrow with the figures reproduced below. ), wherein the first pattern part comprises a plurality of first patterns spaced apart at predetermined intervals( plurality of Pt1’s arranged with intervals), and the second pattern part ( Pt2’s) comprises a plurality of second patterns spaced apart at predetermined intervals, ( plurality of Pt2’s arranged with intervals). Regarding the following: wherein at least two of the second patterns, among the plurality of second patterns, are connected in parallel to one of the first patterns Kim teaches 74a, 74b, 74c and [0048], [0052]-[0053]) and FIG. 7 is a cross-sectional view of the voice film having a 6-degree layer structure (including 5 PCBs PCB.sub.1 to PCB.sub.5). Coil patterns Pt.sub.1 to Pt.sub.3 are shorted through a via hole 73a at the start point of the coil pattern, and likewise coil patterns Pt.sub.4 to Pt.sub.6 are shorted through a via hole 73b at the start point of the coil pattern. The end point of the first coil pattern Pt.sub.1 is bonded (74a) to the end point of the fourth coil pattern Pt.sub.4, and the end point of the second coil pattern Pt.sub.2 is bonded (74b) to the end point of the fifth coil pattern Pt.sub.5, and the end point of the third coil pattern Pt.sub.3 is bonded (74c) to the end point of the sixth coil pattern Pt.sub.6.  [0051] FIG. 8 is a cross-sectional view taken along line A-A of FIG. 4 and is a cross-sectional view of a voice film having a multi-layered structure for a flat panel speaker in accordance with a third embodiment (e.g., a 6-degree layer structure) of the present invention. [0052]FIG. 8 is a cross-sectional view of the voice film having a 6-degree layer structure (including 5 PCBs PCB.sub.1 to PCB.sub.5). Coil patterns Pt.sub.1 to Pt.sub.6 are shorted in pair (e.g., Pt.sub.1 and Pt.sub.2) through via holes 

    PNG
    media_image1.png
    863
    793
    media_image1.png
    Greyscale



 Kim does not explicitly teach”… the second patterns are connected in parallel to the one of the first patterns.” However, Min teaches on [0014] The plurality of voice coil pattern layers may include the plurality of first-type voice coil pattern layers and the 


As to Claim 2, Kim in view of Min teaches the limitations of Claim 1, and wherein the voice coil is spirally printed on the one surface of the base substrate (Kim on abstract teaches “...coil patterns formed on PCB as a consecutive spiral track). 

As to Claim 3, Kim in view of Min teaches the limitations of Claim 1, and regarding the following explicitly teach wherein the base substrate has a single-layered structure, and the voice coil is disposed on each of a top surface and a bottom surface of the base substrate, Min teaches on [0030] teaches The voice coil plate 10 has a multilayer 

As to Claim 4, Kim in view of Min teaches the limitations of Claim 1, and wherein the base substrate has a multi-layered structure, and the voice coil is disposed on each of at least two surfaces among top surfaces and bottom surfaces of layers of the base substrate, Kim teaches a PCB structure of a stack structure and coil patterns formed on surfaces of the highest PCB, one or more intermediate layer PCBs, and the lowest PCB in the form of a consecutive spiral track, wherein the start points of coil patterns of adjacent PCBs formed in layers, from among the coil patterns, are shorted through a via hole and are bonded to the respective end points of the coil patterns of the adjacent PCBs at the end points of the coil patterns. See at least abstract.

Allowable Subject Matter
1.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 6-17 are allowed. 

The following is an examiner’s statement of reasons for allowance: Independent Claim 6, identifies a uniquely distinct feature of “….wherein the base substrate comprises a connection part disposed passing through the at least two different flat surfaces, wherein the voice coil comprises a first pattern part arranged along a first direction and a second pattern part arranged along a second direction different from the first direction, wherein the first pattern part comprises a first pattern formed on one surface among the at least two different flat surfaces of the base substrate, and the second pattern part comprises a plurality of second patterns respectively disposed on the at least two different flat surfaces, wherein the first pattern is connected to the connection part, and the plurality of the second patterns are connected in parallel to the connection part.” 
The independent Claim 12, identifies a uniquely distinct feature of “…. a voice coil formed on the base substrate, wherein the base substrate comprises a connection part disposed passing through the at least two different flat surfaces, wherein the voice coil comprises a first pattern part arranged along a first direction and a second pattern part arranged along a second direction different from the first direction, wherein the first pattern part comprises a first pattern formed on one surface among the at least two different flat surfaces of the base substrate, and the second pattern part comprises a plurality of second patterns connected in parallel on each flat surface of the at least two different flat surfaces, wherein the first pattern is connected to the connection part, and the plurality of the second patterns disposed on each flat surface are connected in parallel to the connection part.” 
wherein the voice coil has a track shape in which a horizontal pattern part and a vertical pattern part are continuously wound from the outside to the inside, wherein the horizontal pattern part comprises one or more horizontal patterns, the horizontal pattern part is formed over all the layers of the voice coil plate, and the horizontal patterns on the respective layers are connected in parallel to each other through one or more via-holes, and the vertical pattern part is formed on one or more inner layers of the voice coil plate among the layers of the voice coil plate and is connected to the horizontal pattern part through the one or more via-holes.”  The prior art fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651